Concurring Opinion.
Hadley, J.
3. — I concur in the result reached in the foregoing opinion, but I do not concur in.that part of the opinion which holds that the rule referred to, regarding inferable facts, should be applied to the complaint in this case, since in my opinion the complaint directly avers that the saw which caused the injury complained of was operated in a manufacturing establishment within this State, and that appellee was engaged at work in a manufacturing establishment owned and operated by appellant at the time the injury complained of was received.
Myers, C. J., Watson and Roby, JJ., concur.